Case 9:20-cr-00042-RC-KFG Document 18 Filed 01/31/21 Page 1 of 2 PageID #: 54




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §   CASE NO. 9:20CR42
                                                 §
JOSHUA ROWE                                      §


          ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                      ON DEFENDANT’S GUILTY PLEA

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal

Procedure. Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule

of Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea

Before the United States Magistrate Judge [Clerk’s Doc. #17]. The magistrate judge recommended

that the Court accept the defendant’s guilty plea. He further recommended that the Court finally

adjudge the defendant as guilty on Count One of the Indictment filed against the defendant in this

cause.

         The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

the Findings of Fact and Recommendation on Guilty Plea [Clerk’s Doc. #17] of the United States

Magistrate Judge are ADOPTED. The Court further ORDERS the defendant’s attorney to read and

discuss the presentence report with the defendant, and file any necessary objections to the report

before the date of the sentencing hearing.




                                               -1-
Case 9:20-cr-00042-RC-KFG Document 18 Filed 01/31/21 Page 2 of 2 PageID #: 55




       It is further ORDERED that, in accordance with the defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the defendant, Joshua Rowe, is hereby adjudged

as guilty on Count One of the Indictment charging violations of 18 U.S.C. § 922(g)(1).

             So ORDERED and SIGNED, Jan 31, 2021.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                              -2-
